department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jan uniform issue list ter qa t3 legend taxpayer a tsa b amount d amount e financial advisor c account t insurance_company h date date dear this is in response to a letter dated date in which your authorized representative requests a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code as applicable to an annuity described in code sec_403 pursuant to code sec_403 the following facts and representations have been submitted under penalty of perjury in support of the ruling requested represents that a distribution whose date of birth was date taxpayer a age from tsa b a tax sheltered annuity retirement account described in code sec_403 totaling amount e was intended to be directly rolled over into an ira taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_402 applicable in her situation pursuant to code sec_403 was due to error on the part of financial advisor c on date following the directions and advice of financial advisor c taxpayer a stated that she intended to opened account t at insurance_company h taxpayer a open a rollover individual_retirement_account ira financial advisor c completed application forms which taxpayer a signed in order to accomplish her intended transfer into an ira annuity however financial advisor c incorrectly completed the application form item 9a requesting that tsa b be transferred by means of a code sec_1035 like-kind_exchange to a non-qualified annuity instead of item 9b which specifically referenced qualified annuities to include ira_annuities relying upon the expertise of financial advisor c taxpayer a signed the application forms believing that she had accomplished her intended rollover as a result of financial advisor c’s error federal and state income taxes were withheld from taxpayer a’s distribution from tsa b resulting in a net contribution of amount d into account t a non-ira account it was not until the next year that taxpayer a learned from financial advisor c that account t was set up as a non-ira account in error and not as an ira as taxpayer a intended and requested documentation in the file includes a statement from financial advisor c acknowledging his error in completing the forms based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount e because the failure to waive such requirement would be a hardship and against equity or good conscience with respect to your request to waive to day rollover requirement sec_403 of the code flush language provides in relevant part that any amount distributed out of an annuity_contract described in sec_403 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 of the code relating to annuities code sec_403 provides that if any portion of the balance_to_the_credit of an employee in a b annuity_contract is paid to him in an eligible_rollover_distribution within the meaning of sec_402 and the employee transfers any portion of the distribution to an eligible_retirement_plan described in sec_402 then the distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which it was distributed sec_403 provides that rules similar to the rules of paragraphs through and of sec_402 shall apply for purposes of sec_403 a sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras code sec_402 provides that except as provided in subparagraph b paragraph shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_402 of the code provides that the secretary may waive the 60-day ‘requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_402 of the code defines eligible rollover distribution’ excepted from the definition of eligible_rollover_distribution is any distribution required under code sec_401 sec_402 defines an eligible_retirement_plan for purposes of subsection c as including an ira described under sec_408 revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted on behalf of taxpayer a is consistent with her assertion that the failure to accomplish a timely rollover was caused by an error on the part of financial advisor c in his failing to properly complete the rollover application forms thus based on the above pursuant to code sec_402 the service hereby waives the 60-day rollover period found in code sec_402 applicable to annuities described in code sec_403 as a result taxpayer a is granted a period into a rollover of days from the issuance of this ruling letter to contribute amount e ira except as noted below provided all other requirements of sec_403 of the code which incorporates the requirements of code sec_402 except the day requirement are met with respect to such contribution the contribution of amount e into an ira except as noted below will be considered a rollover_contribution within the meaning of sec_403 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto we note that taxpayer a will attain age during calendar_year thus this ruling letter does not authorize the rollover of the amount which constitutes a required_distribution for calendar_year pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact oo please address all correspondence to frances v sloan manager employee_plans technical group qe wuea va sincerely yours enclosures deleted copy of letter_ruling notice of intention to disclose
